Case: 20-50407

Case 5:20-cv-00438-FB Document 118-1 Filed 07/17/20 Page 1 of 2

Document: 00515494252 Page:1 Date Filed: 07/17/2020

FILED

JUL 17 2020

FIFTH CIRCUIT WESTERN DISTRIC

United States Court of Appeals ger. us. oerath ae

OFFICE OF THE CLERK BY

LYLE W, CAYCE
CLERK

 

TEL, 504-310-7709 DEPUTY CLERK

600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

July 17, 2020

MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:

No. 20-50407 Texas Democratic Party, et al v. Greg Abbott,
Governor of TX, et al,

USDC No.

5:20-CcV-438— [- B

Enclosed is an order entered in this case.

Mr.
Ms.
Mr.
Ms.
Ms.
Ms.
Mr.
Mr.
Mr.
Mr.
Mr.
Mr.
Mr.
Mr.
Ms.
Ms.
Ms.
Mr.
Mr.
Mr.
Mr.
Ms.
Ms.
Ms.
Ms.
Mr.
Ms.
Ms.

Michael Abrams

Leah Camille Aden

Kembel Scott Brazil
Jeannette Clack

Lia Sifuentes Davis
Leslie Wood Dippel

Chad Wilson Dunn

Charles William Fillmore

Sincerely,

LYLE W. CAYCE, Clerk

WCour Zin

By:
Melissa B. Courseault, Deputy Clerk
504-310-7701

 

Hartson Dustin Fillmore III

Mark P. Gaber

Martin Golando

Juan Antonio Gonzalez
Richard Alan Grigg
Kyle Douglas Hawkins
Susan Lea Hays

Rachel F. Homer
Sherrilyn Ann Ifill
Cameron Oatman Kistler
Scott Allen Lemond
Kevin Paul McCary

Richard Warren Mithoff Jr.

Elizabeth Baker Murrill
Janai S. Nelson
Marianne W. Nitsch
Lanora Christine Pettit
Justin Carl Pfeiffer
Kaylan Lytle Phillips
Mahogane Denea Reed
Case 5:20-cv-00438-FB Document 118-1

Case: 20-50407 Document: 00515494252

Deuel Ross

: Amy Leila Saberian

Pieter M. Schenkkan
Samuel Spital

. Sherine Elizabeth Thomas
. Michael S. Truesdale

. Cynthia Wilson Veidt

. Elizabeth Bonnie Wydra

Filed 07/17/20 Page 2 of 2

Page: 2

Date Filed: 07/17/2020

 
